HABALSON, J.
Tlie witness, Buffin, for tbe State, testified that he was the officer who arrested the defendant; that he questioned him about the cotton alleged to have been stolen, and he denied having tafeen it; that the following morning, witness called at the jail and had another conversation with defendant, in which he charged him with the larceny of the cotton, and he-again denied it; that -witness urged defendant to tell all he knew about the cotton, and finally said to him: “If you have stolen the cotton, it will be better for yon to tell the truth about it,” and, thereupon, the defendant admitted he had stolen it. This evidence was brought out by the State, after the witness had testified that he had made no threats or promises to induce the defendant to confess. The defendant, afterwards, moved to exclude the evidence of confession, on the ground that it was obtained by'holding out inducements to confess, by threats and promises, and that it was not voluntary, which motion the court overruled.
The witness, Jones, testified substantially, that he ■saw and conversed with defendant, and told him to tell him, the witness, the truth about the ‘matter; that it would be better for him to tell the truth about it, and if he stole the cotton to say so, but that, if he had not stolen it, not to say that he had. This evidence was admitted against the objection and .exception of defendant.
There was no error in the admission of -the testimony of these witnesses. It does not render a confession inadmissible, to charge a defendant with crime before he confesses it, ‘ nor to tell him it will be better for him to tell the truth, if he is guilty.—Aaron v. State, *9237 Ala. 106; King v. State, 40 Ala. 314; Kelly v. State, 72 Ala. 244; Dodson v. State, 86 Ala. 63; McAlpine v. Stale, 117 Ala. 93.
The two charges requested by the defendant were properly refused. Whether or not the 'confessions referred to were made in consequence of the statements made to him by the witnesses referred to, is not the test of their admissibility. The question always is, in the admission of such evidence, was the confession made voluntarily, without the appliances of hope or fear, without extraneous inducement or pressure in either of these directions from other persons. These confessions seem to have been thus made. Having been properly admitted, the truth or falsity of the confessions was a question for the jury.—McAlpine v. State, supra; Jackson v. State, 83 Ala. 76, 79.
Affirmed.